ORDER
PER CURIAM.
Georgia E. Hammons and James E. Hammons (hereinafter, “Appellants”) appealed from the decision of the State Tax Commission in the Saint Louis County Circuit Court. The Honorable Kenneth M. Romines affirmed the decision of the State Tax Commission. Appellants appeal.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment of the trial court is affirmed. Rule 84.16(b).